Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 22, 2016

                                       No. 04-16-00134-CR

                                     Edward J. NAVARRO,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 15-0482-CR-B
                          The Honorable William Old, Judge Presiding


                                         ORDER

       The State’s brief was originally due to be filed with this court on August 17, 2016. We
granted the State’s first motion for an extension of time to file the brief until September 16,
2016. On the due date, the State filed its second motion for extension of time to file its brief. It
requested a fourteen-day extension for a total extension of forty-four days.
       The State’s motion is GRANTED. The State’s brief is due on September 30, 2016.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court